        Case 2:18-cv-00259 Document 146 Filed on 04/23/20 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       April 23, 2020
                                 UNITED STATES DISTRICT COURT
                                                                                                    David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

SOPHY TREADWAY, et al,                                    §
                                                          §
             Plaintiffs,                                  §
VS.                                                       § CIVIL ACTION NO. 2:18-CV-259
                                                          §
SOPHEAK OTERO, et al,                                     §
                                                          §
             Defendants.                                  §

                  ORDER OVERRULING OBJECTIONS AND ADOPTING
                      MEMORANDUM & RECOMMENDATION

           Plaintiffs Sophy Treadway and Charles Lybarger moved to voluntarily dismiss this

action without prejudice so they could join a conditionally certified class of plaintiffs in

the related case of Ramos v. Exxizz Foods, Inc., 2:19-cv-00132 (S.D. Tex. Nov. 1, 2019).

D.E. 135. Defendant Exxizz Foods, Inc., d/b/a Rockport Donuts (Exxizz)—the only

defendant left in this action—indicated no opposition, as long as the Court imposed five

conditions on dismissal. D.E. 136.1

           Magistrate Judge Jason Libby reviewed Plaintiffs’ motion and filed a

memorandum and recommendation (M&R), advising that the Court should either deny

the motion, or grant it subject to five conditions that largely mirror those proposed by

Exxizz.        Specifically, Judge Libby proposed imposing the following conditions on

dismissal:

                   1. That limitations as to Plaintiffs Treadway and Lybarger’s
                   claims in 2:19-cv-132 be limited to two (2) years as
                   previously determined by this Court.

1
    The Court dismissed Plaintiffs’ claims against Defendants Matthew Otero and Sopheak Otero. D.E. 21, 31.
1/2
      Case 2:18-cv-00259 Document 146 Filed on 04/23/20 in TXSD Page 2 of 2



              2. That neither Sopheak or Matthew Otero be subjected to
              personal liability as to Plaintiffs Treadway and Lybarger’s
              claims in 2:19-cv-132 as previously determined by this Court.

              3. That discovery completed not be redone, except as to
              specific issues and individuals raised in 2:19-cv-132.

              4. That all current defenses against Plaintiffs Treadway and
              Lybarger’s claims be permitted in 2:19-cv-132.

              5. That all costs of this action be carried to 2:19-cv-132.

D.E. 144, p. 7.

       The Court now considers Plaintiffs’ objections to the M&R. D.E. 145. Plaintiffs,

however, do not identify any error in the M&R, but only agree to dismissal subject to the

five conditions put forth by Judge Libby. Exxizz has informed the Court through its Case

Manager that it does not object to dismissal subject to these conditions. Because the

parties agree on this point and Plaintiffs’ objections fail to address any error in the M&R,

the Court OVERRULES the objections. D.E. 145. Plaintiffs’ motion to dismiss is

GRANTED. D.E. 135. This action is DISMISSED WITHOUT PREJUDICE, subject to

the five conditions specifically enumerated above.

       ORDERED this 23rd day of April, 2020.


                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




2/2
